HORTON, j.,
dissenting: I agree with the majority that a proper education, beyond the basics, should include “[a] broad exposure to the social, economic, scientific, technological, and political realities of today’s society.” I also agree that the current financing matrix for education is far from desirable, for many of the reasons expressed in the majority opinion. My problem is that I was not appointed to establish educational policy, nor to determine the proper way to finance the implementation of this policy. Those duties, in my opinion, reside with the representatives of the people, the Governor, the legislature, and the respective magistrates and legislative authorities in the respective school and taxing districts. My job is to determine whether the structures for providing and financing education, as selected by these direct representatives of the people, meet the mandates of our State Constitution. I should not involve myself in social engineering, no matter how worthy the cause, when the constitution and the decisions of those charged with the obligation of forming social policy are compatible. This is not to say that I infer an absence of regard in the decision of the majority for the proper role of this court. My colleagues simply have a different view of the express constitutional mandate. I write separately to explain to the students and taxpayers of this State why I am unable to effect needed reform.
We have held that our constitution invests in the legislature and the magistrates of this State the duty to provide a constitutionally adequate education and to guarantee the funding thereof. Claremont School Dist. v. Governor, 138 N.H. 183, 184, 635 A.2d 1375, 1376 (1993) (Claremont I). We also held that the implementation of this duty could be delegated. Id. at 191, 635 A.2d at 1381. The *478majority holds today that the present system of taxation to provide funding to meet this constitutional duty violates part II, article 5 of the State Constitution, because it is not reasonable or proportional. The majority, quite properly, seeks to define the standard for the constitutional duty to provide an adequate education. I disagree with the majority’s definition of the standard imposed by the constitution, see N.H. CONST, pt. II, art. 83, and further would hold that the delegation of the duty, and its incumbent financing obligation, is proper, and not violative of part II, article 5 of our constitution.
“Constitutional adequacy” is not “general adequacy.” The former must be determined by a careful reading of our constitution. The latter may be important to the makers of policy, but it is clear that one man’s adequacy is another’s deficiency. Under our system of government, the elected representatives of the people must strike the balance. The constitutional provision material to this inquiry is part II, article 83, which states, in part:
Knowledge and learning, generally diffused through a community, being essential to the preservation of a free government; and spreading the opportunities and advantages of education through the various parts of the country, being highly conducive to promote this end; it shall be the duty of the legislators and magistrates, in all future periods of this government, to cherish the interest of literature and the sciences, and all seminaries and public schools, to encourage private and public institutions, rewards, and immunities for the promotion of agriculture, arts, sciences, commerce, trades, manufactures, and natural history of the country; to countenance and inculcate the principles of humanity and general benevolence, public and private charity, industry and economy, honesty and punctuality, sincerity, sobriety, and all social affections, and generous sentiments, among the people ....
N.H. CONST, pt. II, art. 83.
I read article 83 to have two parts, the “cherish” part and the “encourage” part. We have held that “cherish” is a mandate to support. Claremont I, 138 N.H. at 187, 635 A.2d at 1378. “Encourage” does not contain the same mandate. The same dictionary that drove our interpretation of “cherish,” id., defines “encourage” as “to animate, to incite to any thing; to give courage to, to sup[p]ort the spirits, to embolden; to raise confidence, to make confident.” T. *479SHERIDAN, A GENERAL DICTIONARY OF THE ENGLISH LANGUAGE (London 1780). This is not a duty on the encourager, but a charge to have positive effect on the encouragee. I would parse part II, article 83 and limit my constitutional mandate inquiry to these words:
Knowledge and learning, generally diffused through a community, being essential to the preservation of a free government; and spreading the opportunities and advantages of education through the various parts of the country, being highly conducive to promote this end; it shall be the duty of the legislators and magistrates, in all future periods of this government, to cherish the interest of literature and the sciences, and all seminaries and public schools ....
N.H. CONST, pt. II, art. 83.
Taking this as the mandated duty and seeking the constitutional scope of this duty, I search for the constitutional purpose. I find this purpose in the language “the preservation of a free government.” The article says that “education through the various parts of the country” is conducive to meet that end. Thus, my constitutional standard for adequacy would be satisfied if the education provided meets the minimum necessary to assure the preservation of a free government.
This standard would also be the subject of some debate, but the policy makers would have a standard mandated by the constitution. It would certainly contain the elements of reading, writing, and mathematics. It would also include exposure to history and the form of our government. Beyond this, arguments can be made for other elements. I would include in the constitutional standard the first three elements of the Kentucky standard adopted by the majority, but not necessarily the balance (mental and physical wellness, arts, preparation for advanced education or vocations). Rose v. Council for Better Educ., Inc., 790 S.W.2d 186, 212 (Ky. 1989). Although it is hard to fault the well-crafted Kentucky standard, it is taken from a constitution that vests in the “General Assembly” the duty to “provide for an efficient system of common schools throughout the state.” KY. CONST. § 183. Such a constitutional provision invites an imperative to adequacy in the general sense. It is not appropriate as an answer to our constitutional mandate. In our analysis, we must look to education in the constitutional sense and define the level and type of education mandated by our constitution. It is the latter mandate that I designate the constitutional “nut.” It is this nut that *480the legislature and magistrates of this State must provide and for which they must guarantee funding. It is conclusive from the factual findings below that this constitutional nut has been provided by the school districts, well within their respective resources.
Of course, the definitive holding of the majority on the unconstitutionality of the current educational finance matrix is that it violates part II, article 5 of our constitution. This article requires that all taxes levied in the State be proportional and reasonable. Although the scope of the duty may be material to the question of reasonability, the issue of proportionality, in this case, is driven by a determination of the appropriate taxing district. If the taxing district is appropriate, it is clear that proportionality is determined within that taxing district. Keene v. Roxbury, 81 N.H. 332, 337, 126 A. 7, 10 (1924); State v. Express Co., 60 N.H. 219, 243 (1880) (Stanley, J.); Railroad v. The State, 60 N.H. 87, 97 (1880). The majority, equating “duty” with “purpose,” and ignoring the fact that governmental duty can be delegated to its subdivisions, holds that since the duty resides with the State, the State is the appropriate taxing district within which to measure proportionality. I would move from an analysis of duty to an analysis of purpose, and hold that the purpose in education taxation is a local purpose, the education of children of the school district. Holt v. Antrim, 64 N.H. 284, 286, 9 A. 389, 389 (1886) (“Local education is a local purpose for which legislative power may be delegated to towns.”).
The State delegates many of its constitutional duties to its political subdivisions and provides for taxation to support satisfaction of the delegated duties at the local level. See generally Wooster v. Plymouth, 62 N.H. 193 (1882). It is important to understand that the State holds the residue of all political power and has been charged with all duties of government. N.H. CONST. pt. I, art. 7; U.S. CONST. amend. X. The State is the seminal unit for all aspects of government: the delivery of services, the protection of rights, and the determination of taxation for support. The State has the power to delegate these functions of government. It did so in binding delegation to the United States of America, in congress assembled, with its ratification of the Constitution of the United States. It does so, from time to time, by the formation of, and delegation of powers and duties to, its political subdivisions. The general duties of the State, imposed by our constitution, include provision of the general good (pt. I, art. 1), protection of the people (pt. I, arts. 3, 12), provision for the general benefit and welfare (pt. II, art.. 5), and provision for government and ordering (pt. II, art. 5). Our constitution further imposes more specific duties, such as the provision of *481a constitutionally adequate education and a guarantee of adequate funding (pt. II, art. 83; Claremont I, 138 N.H. at 184, 635 A.2d at 1376), provision of courts and legal remedies (pt. I, art. 14; pt. II, art. 4), provision for elections (pt. II, art. 5), and provision for the raising of taxes (pt. II, art. 5).
Since the counties, towns, cities, and districts of this State do not hold the ultimate sovereign power and are not vested with the duties of government by the constitution agreed to by our people, these political subdivisions have no constitutional powers or duties in their own right. They have no independent constitutional duty to govern and order, to protect, or to provide for the benefit and welfare. Yet, their role is immense, and arises through delegation. Many State duties have been delegated to its political subdivisions, and with this delegation has gone the responsibility to fund. Wooster, 62 N.H. at 216-17. But cf. N.H. CONST, pt. I, art. 28-a (no new or expanded unfunded mandates after enactment). Political subdivisions, at their own expense, carry out State duties on elections, fire and police protection, land use control and other exercises of the police power, provisions of highways, sanitation, and the structure and staffing of local government. For much of our history, the counties, towns, and cities provided, at their expense, the facilities, and some level of staffing, for our court system. The local school district, for some time, has financed the education for the children of the district.
Under my determination of duty and delegation, I am driven to a holding that the constitutional education nut is properly delegated and the purpose, for taxation purposes, is demonstrably local. Holt, 64 N.H. at 286, 9 A. at 389. Funds raised by taxation are used for political purposes within the district, for the district’s use, and expended by the district to achieve educational standards set by the State and the district, for the sole benefit of the district. See School-District v. Prentiss, 66 N.H. 145, 146, 19 A. 1090, 1090 (1889); cf. Allen v. Bidwell, 68 N.H. 245, 246, 44 A. 295, 295 (1894); Railroad v. The State, 60 N.H. at 96. Given the legislature’s proper delegation, its clear designation of the taxing district, the discerned purpose of the tax, and its obvious proportionality within the taxing district, I would hold that the trial court was correct in deciding, in the context of this case, that the part II, article 5 tests of reasonability and proportionality have been met by the current tax system.
The majority gives a passing nod to reasonability, equating it with proportionality. Obviously, these are two different tests since they are separately stated in part II, article 5. Reasonability can involve *482a number of issues, but not proportionality. Reasonability should be measured against an absolute standard, whereas proportionality involves relative considerations. In this case, I would surmise that reasonability would involve measuring the tax collected against the property assessed, and where the taxing act becomes a taking act, the tax is unreasonable. Cf. Acker v. Commissioner of Internal Revenue, 258 F.2d 568, 574 (6th Cir. 1958), aff’d, 361 U.S. 87 (1959).
And that is the trigger of the State’s guarantee which is mandated in the constitution, as interpreted in Claremont I. Failure of the school districts, the primary obligors, to provide funding for the educational nut by virtue of the unreasonability of their respective taxes, measured against the total local tax burden, would trigger the State’s guarantee obligation. At that point, the State must step in and provide funding, or such part thereof as will reduce the tax burden to a reasonable level. The test of absolute reasonability is not developed in this case.
Although not the basis of the majority’s opinion, the majority presents a learned analysis of the right of the student to education. It finds the right to be fundamental. I do not quarrel with this characterization, but note that its materiality is based on the plaintiffs’ claim of a violation of equal protection. The majority does not find such a violation. Based on my definition of the constitutional duty owed to these students, I would hold that the record below demonstrates that the constitutional nut is provided to all students and find the funding scheme is not constitutionally infirm. Thus, there is no equal protection violation.
Although I have some quarrels with aspects of the decision below, none are the subject of this appeal, and I agree for the most part with the result reached by the trial court in a mostly excellent opinion.
Accordingly, I respectfully dissent and would affirm the decision below.